Citation Nr: 0828583	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left toe 
disorder.   

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to January 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2008, the veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical evidence remains 
outstanding.  The veteran contended that while he was in 
service, he went to sick call on at lease four separate 
occasions for treatment for his left toe.  He also indicated 
that he was issued a profile in regards to his left toe that 
limited his running, standing, marching, and physical 
training.  He claims that the STR's associated with the 
claims file were incomplete and requested VA to attempt to 
obtain complete records.  Also, at his July 2008 video 
conference hearing, he indicated that he was receiving Social 
Security Administration (SSA) disability benefits that were 
possibly related to a back problem or a combination of all of 
his disabilities.  Complete medical records considered in 
conjunction with his claim for disability benefits should be 
secured for the record.  Such records may contain information 
pertinent to the veteran's claims, and VA is obliged to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  He also indicated that he sought treatment 
for his back at EL Paso VA Medical Center (VAMC) and that 
such treatment records were not associated with the claims 
file.  As such records may have some bearing on the veteran's 
claim and are constructively of record, they must be secured 
if available.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.  The veteran claims that he was 
treated for a left toe disorder in service (and that the 
STR's associated with the claims file were incomplete) and 
the record shows that he was diagnosed with a bone lesion of 
the left hallux with arthritis and interphangeal hyperostosis 
within a couple of years of being discharged from service.  
The Board notes that medical evidence of record was not 
sufficient to address all the medical questions raised by the 
issues on appeal.  Among these is a question of whether the 
veteran's left toe disorder was related to his service and, 
if so, whether he had a low back disorder that was related to 
his left toe disorder.  The veteran expressed a willingness 
to report for a VA examination.  As such, a VA examination is 
indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify all sources of treatment he 
received for any low back or left toe 
disorders during and post service. The 
RO/AMC should obtain copies of complete 
treatment records (those not already in 
the claims folder) from the identified 
sources.

2.  The RO/AMC should request from the 
NPRC, and any other source referred by 
NPRC or that is otherwise appropriate, the 
appellant's complete service personnel 
records, to include his service personnel 
201 file, and any additional service 
treatment records, including copies of 
evaluations, clinical records, profiles, 
and hospital medical records.  If such 
records cannot be found then it should so 
be noted in the claims file. 

3.  The RO should obtain from SSA complete 
copies of the medical records (those not 
already in the claims folder) considered 
in conjunction with the veteran's claim 
for SSA disability benefits.

4.  The RO/AMC should arrange for the 
veteran to be afforded an orthopedic VA 
examination to determine the nature and 
etiology of any current low back and left 
toe disorders.  The examiner should review 
the claims file and note that review in 
the report.  For each issue, the examiner 
should opine whether it is at least as 
likely as not that the veteran's current 
low back and left toe disorders are caused 
by the veteran's service, or, if the left 
toe is found to be related to service, 
then whether the low back disorder is 
proximately due to, or was aggravated by 
(and if so, to what degree) his left toe 
disorder.  The physician must explain the 
rationale for any opinions given.

5.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate these claims.  If either 
claim remains denied, the RO/AMC should 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.










The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




